DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  Group I (Claims 11-14) in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that the method of Group I Claim 11 would result in a chip package comprising at least the combination of structures in the manner recited in Group II Claim 1, and therefore the groups are linking Claims.  This is not found persuasive because Group II Claim 1 requires completely different structural limitations than Group I Claim 11, such as openings and angles of claimed structures which are not found in Group I Claim 11. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (CN 102915966) in view of Ho et al (US 2018/0102321).
	With respect to Claim 1, West et al  discloses a manufacturing method of a chip package (Figures 2A-2E, and corresponding text), comprising: attaching a side of a package structure to a first adhesive tape (Figure 2C, 230), wherein the package structure (Figure 2C, 221) has a carrier (Figure 2C, 210) facing away from the side, and the carrier has a top surface which is a plane (Figure 2E, 210);  mechanically weakening the package structure from the top surface of the carrier with a modified laser (Figures 2D and 2E); attaching a second adhesive tape to the top surface of the carrier (Figure 2E, 261); 
removing the first adhesive tape (Figure 2F); and expanding the second adhesive tape  (Figure 2F, 261) to divide the package structure into a plurality of chip packages (Figure 2F, 210 a – 210 c). See Figures 2C -2F and corresponding text, especially pages 4-6. Moreover, West et al discloses the formation of microcracks by using the laser. See Figures 5A-5B and corresponding text.
	West et al differ from the claim limitations in that it does explicitly disclose cutting the package structure using the laser, as only mechanical weakening and microcracks are disclosed. 
	Ho et al disclose the use of a laser to dice chip (cut) packages. See paragraph  73. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention,  to use the laser in the process of West et al, for its known benefit of cutting the chip package as disclosed by Ho et al. The use of a known component, a laser, for its known benefit of cutting a package structure, would have been prima facie obvious to one of ordinary skill in the art.            

	With respect to Claim 12, Ho et al discloses wherein the package structure further comprises a wafer (Figure 4, 100 and paragraph 38) and a supporting part (Figure 6, 110)  located between the wafer and the carrier (Figure 6, 130), and cutting the package structure from the top surface of the carrier with the modified laser further comprises: cutting the wafer and the supporting part with the modified laser. See Figures 4-6 and corresponding text. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention,  to use the process of West et al in view of Ho et al, for its known benefit of cutting the chip package as disclosed by Ho et al. As West et al discloses a general process of separating chips, the use of a known process, dicing, for its known benefit of dicing a package structure comprising known components, would have been prima facie obvious to one of ordinary skill in the art.            

	With respect to Claim 13, wherein the package structure further comprises a wafer (Figures 4- 6, 100, paragraph 38) and a light-transmissive function layer (Figure 6, 120, paragraph 27, photoresist) located between the wafer and the carrier, and cutting the package structure from the top surface of   the carrier with the modified laser further comprises: cutting the light-transmissive function layer with the modified laser. See Figures 4-6, and corresponding text.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over West et al (CN 102915966) in view of Ho et al (US 2018/0102321)  as applied to claims 11-13 above, and further in view of Nakajima (WO 2013058222).
	West et al and Ho et al are relied upon as discussed above. Moreover, West et al discloses the formation of microcracks as disclosed above in Figures 5A and 5B and corresponding text. 
	However, neither reference discloses “ wherein cutting the package structure from the top surface of the carrier with the modified laser forms an internal stress layer on each of a side face of the carrier and a side face of the light-transmissive function layer, and forms a crack extending up and down from the internal stress layer”, as required by present Claim 14.     

	Nakajima et al discloses a laser cutting method wherein cutting the package structure from the top surface of the carrier with the modified laser forms an internal stress layer on each of a side face of the carrier and a side face of the light-transmissive function layer, and forms a crack extending up and down from the internal stress layer, and benefit in reduction of chipping and dust formation. See page 3, lines 3-15. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention,  to use the process of forming an internal stress layer of Nakajima in the process of West et al in view of Ho et al, for its known benefit of efficient cutting  of a chip package as disclosed by Nakajima. As all of the references disclose processes of separating chips, the use of a known process, forming an internal stress layer, for its known benefit of dicing a package structure, would have been prima facie obvious to one of ordinary skill in the art.            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
December 11, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812